ORDER *
The Board of Immigration Appeals has reopened Ms. Jenkins’s case. As a consequence, there is no final appealable order and we have no jurisdiction over the petition. See 8 U.S.C. § llOSaCa).1
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA”) repealed 8 U.S.C. § 1105a and replaced it with a new judicial review provision codified at 8 U.S.C. § 1252. See IIRIRA § 306(a)-(c)(l), Pub.L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), as amended by Act of Oct. 11, 1996, Pub.L. No. 104-302, 110 Stat. 3656. The new review provision, however, does not apply to petitioners whose deportation proceedings commenced, as here, before April 1, 1997; 8 U.S.C. § 1105a continues to govern review of those petitions. See IIRIRA § 309(c)(1).